Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 1/28/2020.
2.	Claims 1-15 are pending in this application. Claims 1 and 11 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preuss et al (“Preuss” US 2014/0310188).

Regarding claim 1, Preuss discloses a method comprising: 
receiving an electronic form including an image and work progress data; wherein the validation data includes location coordinates and at least one of: device identification, end user signature, requested data relating to status of work progress, work completion indication, or combinations thereof; comparing the location coordinates to stored property location to verify the image and work progress data in the form; with the location coordinates matching stored location coordinates, approving the image at the location of interest (see claim 1 “a service application on the mobile communication device, the service application guiding a user through an inspection of the property by prompting for user entry into the mobile communication device of at least one response to the property inspection criteria and of a digital image of a feature of the property …wirelessly transmitting to the server a report of the property inspection including the geocoded digital image, and processing, with the server, the report of the property inspection to verify that the geocode of the geocoded digital image matches the predefined location coordinates of the property to be inspected.”); and 
with the location coordinates not matching the stored location coordinates, requesting a user to upload new images (see paragraphs [0022]-[0027] “the property inspector may then review and modify the results of the selected one of the previously conducted property inspections to correct errors, enter new information or the like.”). 

Regarding claim 2, Preuss discloses wherein receiving the electronic form includes providing a first graphical user interface for a first requested data, a second graphical user interface for second requested data, and additional graphical user interfaces for any additional requested data (inherent feature). 

Regarding claim 3, Preuss discloses wherein comparing the location coordinates includes setting a geofence around given coordinates related to a structure at a real estate location and with the location coordinates being within the geofence, approving the image at the location of interest and with the location coordinates being outside the geofence, requesting a user to upload new images (see paragraph [0027]). 

Regarding claim 4, Preuss discloses wherein comparing includes imprinting the location coordinates in the image with the location coordinates matching stored location coordinates (see paragraph [0027]). 

Regarding claim 5, Preuss discloses further comprising enrolling a user device with an inspection service server sending an electronic request to the user device with a secure link and the user device providing location coordinates to the inspection service server to be stored as the location coordinates at which work to be inspected is located (see fig 6A). 



Regarding claim 7, Preuss discloses further comprising receiving a request to update work at the location, wherein the request includes a work type, generating the electronic form using the category of work type, and providing a form access code to the user device (see fig 3). 

Regarding claim 8, Preuss discloses wherein generating the electronic form includes generating a plurality of graphical user interfaces that require a user device to sequentially enter requested work progress data into the electronic form (see claim 1 “the service application guiding a user through an inspection of the property by prompting for user entry into the mobile communication device of at least one response to the property inspection criteria and of a digital image of a feature of the property”). 

Regarding claim 9, Preuss discloses wherein generating the electronic form includes a first graphical user interface at the user device requesting user identification, a second graphical user interface at the user device requesting user identification requesting images of a work site, and a third graphical user interface at the user device requesting a user affidavit that the information submitted in the electronic form is accurate (see figs 7A-7E). 



Regarding claim 11, Preuss discloses a loss draft system, comprising: 
an inspection server (see fig 1, where server 12 and database 14 are shown) to generate an electronic inspection form that requests image and work progress data; wherein the validation data includes location coordinates and at least one of: device identification, end user signature, requested data relating to status of work progress, work completion indication, or combinations thereof, the inspection server stores location coordinates of the work site; and 
a user device (see fig 1, 22) in remote communication with the inspection server and configured to engage the electronic form to provide images and location coordinates (see paragraph [0033]); 
wherein the inspection server comparing the location coordinates from the user device with the stored work site coordinates to verify the image and work progress data in the electronic form, with the location coordinates matching stored work site coordinates, approving the image as being of the work site, and with the location coordinates not matching the stored work site coordinates, the inspection server requests a new image from the user device (see claim 1 “a service application on the mobile communication device, the service application guiding a user through an inspection of the property by prompting for user entry into the mobile communication device of at least one response to the property inspection criteria and of a digital image 

Regarding claim 11, Preuss discloses wherein the user device include a GPS module to provide GPS coordinates to the inspection server through the electronic form when an image is uploaded (see claim 1). 

Regarding claim 12, Preuss discloses wherein the inspection server is configured to set a geofence around the work site to allow a variance of location coordinates uploaded from the user device relative to the stored work site coordinates (see paragraph [0027]). 

Regarding claim 13, Preuss discloses wherein the inspection server is configured to receive a request to update work at the work site from a third party device, wherein the request includes a work type, and the inspection server generates the electronic form using the category of work type and provides a form access code to the user device (see fig 8 where Lender is discussed). 
	


Regarding claim 15, Preuss discloses wherein the inspection server assigns a category of work based on the request and generates the electronic inspection form based on the category to have certain required images and defines data entry fields in the graphical user interface to be displayed on the user device (see fig 7E).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHAWN N TILLERY/           Primary Examiner, Art Unit 2174